DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-10, 12-14, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hung (U.S. Patent No. 9,287,194 B2). 
	With respect to claim 1, Hung discloses a semiconductor device comprising: a substrate [102]; a ring [120] attached to a first region of an upper surface of the substrate; and an adhesive material [134] in the first region between the substrate and the ring, wherein the adhesive material comprises discrete portions disposed at first locations of the first region, wherein there are empty spaces between the ring and the substrate at second locations of the first region (See Figure 2, 6 and 11).
	With respect to claim 2, Hung discloses a semiconductor structure attached to a second region [103] of the upper surface of the substrate, wherein the second region is surrounded by the first region (see Figure 10).
	With respect to claim 3, Hung discloses wherein the semiconductor structure comprises: an interposer [112]; a die [110] attached to a first surface of the interposer, wherein a second surface of the interposer opposing the first surface is attached to the substrate; and an underfill material [124] between the interposer and the substrate (see Figure 4-5)
	With respect to claim 5, Hung discloses wherein the ring comprises corner portions and edge portions connecting the corner portions, wherein the first locations of the first region include a first plurality of locations under the edge portions of the ring (See Figure 6)
	With respect to claim 6, Hung discloses wherein the second locations of the first region include a second plurality of locations under the corner portions of the ring (see Figure 6).
	With respect to claim 7, Hung discloses wherein the second locations of the first region further include a third plurality of locations under the edge portions of the ring and laterally between the first plurality of locations (See Figure 6).
	With respect to claim 8, Hung discloses wherein the empty spaces extend from a lower surface of the ring facing the substrate to the upper surface of the substrate (See Figure 6).
	With respect to claim 9, Hung discloses wherein the adhesive material comprises: a first portion extending from the lower surface of the ring to the upper surface of the substrate; a second portion extending from the lower surface of the ring to the upper surface of the substrate; and a third portion between the first portion and the second portion, wherein the third portion extends continuously along the lower surface of the ring from the first portion to the second portion, wherein there is an opening between the third portion and the upper surface of the substrate (See Figure 6).
	With respect to claim 10, Hung discloses wherein the ring is transparent to ultraviolet (UV) light (see Column 3, lines 48-67).
	With respect to claim 12, Hung discloses a semiconductor device comprising: a substrate [102]; a package [110] attached to an upper surface of the substrate; a ring [120] around the package and attached to the upper surface of the substrate, wherein the ring comprises corner portions and edge portions connecting the corner portions; and an adhesive material [134] between the substrate and the ring, wherein the adhesive material comprises discrete portions disposed between the edge portions of the ring and the substrate, wherein a first plurality of openings are disposed between the corner portions of ring and the substrate (See Figure 2, 6 and 11).
	With respect to claim 13, Hung discloses wherein a second plurality of openings are disposed between the edge portions of the ring and the substrate, wherein the second plurality of openings are disposed laterally between the discrete portions of the adhesive material (See Figure 6).
	With respect to claim 14, Hung discloses wherein each of the first plurality of openings and the second plurality of openings exposes a lower surface of the ring facing the substrate, and exposes the upper surface of the substrate (See Figure 6).
	With respect to claim 18, Hung discloses a semiconductor device comprising: a substrate [102]; a package [110] attached to an upper surface of the substrate; an underfill material [124] between the package and the substrate; a ring [120] around the package and attached to the upper surface of the substrate, wherein the ring comprises corner portions and edge portions connecting the corner portions, wherein the ring is spaced apart from the underfill material; and an adhesive [134] between the substrate and the ring, wherein the adhesive comprises: a first adhesive material between the corner portions of the ring and the substrate; and a second adhesive material [120] between the edge portions of ring and the substrate, wherein the first adhesive material is different from the second adhesive material (See Figure 7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4, 15, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hung (U.S. Patent No. 9,287,194 B2) in view of Alcoe et al. (U.S. Patent No. 6,744,132 B2; hereinafter Alcoe). 
	With respect to claim 4, Hung fails to disclose wherein the underfill material is spaced apart from the ring.	In the same field of endeavor, Alcoe teaches wherein the underfill material [50] is spaced apart from the ring (See Figure 2),	The implementation of a controlled underfill material as taught by Alcoe allows for more controlled thermal cyclin (see Column 2, lines 10-65). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
	With respect to claim 15, Hung discloses an underfill material [124] between the package and the substrate, wherein in a top view, the underfill material surrounds the package
	Hung fails to disclose wherein the underfill material is physically separated from the ring. 
	In the same field of endeavor, Alcoe teaches wherein the underfill material is physically separated from the ring (See Figure 2).	The implementation of a controlled underfill material as taught by Alcoe allows for more controlled thermal cyclin (see Column 2, lines 10-65). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention.
	With respect to claim 19, Hung fails to disclose wherein a Young's modulus of the first adhesive material is smaller than that of the second adhesive material. 	In the same field of endeavor, Alcoe discloses wherein a Young’s modulus of a first adhesive material [82] is smaller than that of a second adhesive material [21] (Fig. 1, col. 1, lines 46-59 and col. 2, lines 10-65).
	The teachings of a Young’s modulus of the first adhesive material smaller than that of the second adhesive material, as disclosed by Alcoe, could be incorporated into Hung to inhibit thermal strains in a substrate within an electronic structure. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention.  
	With respect to claim 20, the combination of Hung and Alcoe fails to explicitly disclose wherein an elongation of the first adhesive material is larger than that of the second adhesive material.
	However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to form wherein an elongation of the first adhesive material is larger than that of the second adhesive material, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hung (U.S. Patent No. 9,287,194 B2).
	With respect to claim 16, Hung fails to explicitly disclose wherein a Young's modulus of the adhesive material is between 0.01 GPa and 5 GPa.
	However, based on the disclosure, it appears that the ranges are noncritical. It would have been obvious to one of ordinary skill in the art at the time of the invention was made to form wherein the Young's modulus of the first adhesive material is between the claimed range, and wherein a Young’s modulus of the second adhesive material is between the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
	With respect to claim 17, Hung fails to explicitly disclose wherein an elongation of the adhesive material is between 20% and 100%.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to form wherein the elongation of the first adhesive material is between the claimed range, and an elongation of the second adhesive material is between the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	With respect to claims 11, none of the prior art teaches or suggests, alone or in combination, wherein the ring comprises an ultraviolet (UV) light emitting device at a bottom surface of the ring facing the adhesive material.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	- Lin et al. (U.S. Patent No. 9,887,144 B2) discloses a ring structure for chip packaging
	-- So et al. (U.S. Patent No. 7,999,374 B2) discloses a ring structure for chip packaging
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN HAN/Primary Examiner, Art Unit 2818